Shaw, C. J.
The minor was not competent to enter into trade, and was not bound by the contract, though it was a partnership contract. The case is not distinguishable from that of Tupper v. Cadwell, decided on the present circuit. 12 Met. 559. In that case, we held that a minor was not legally bound to pay for repairs made on his dwelling-house, under a contract made by him, although the repairs were necessary to prevent immediate and serious injury to the house. The law deems a minor incompetent to make such contracts.
The emancipation by the father makes no difference in this respect. It was the mere renunciation of his own right to the services of the son, but did not enlarge the son’s legal capacity.
According to the agreement of the parties, judgment is to e entered for Webber, for his costs. x